Filed 4/20/21 In re M.J. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE

 In re M.J., a Person Coming                                 B307575
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         19CCJP05823B
 SERVICES,

         Plaintiff and Respondent,

         v.

 J.J.,

         Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, D. Brett Bianco, Judge. Dismissed.
      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Amir Pichvai for Plaintiff and Respondent.
                        INTRODUCTION

       In this dependency case, the juvenile court found
jurisdiction over the minor, M.J., based upon nine separate
counts under Welfare and Institutions Code1 section 300,
subdivisions (a), (b) and (j), relating to past episodes of domestic
violence, J.J.’s (mother’s) substance abuse, mother’s serious
mental health concerns, and M.B.’s (father’s) ongoing substance
abuse. After mother suffered a disabling psychiatric episode
during the proceedings below and was hospitalized, the juvenile
court removed the minor from her care and placed the minor in a
foster home.
       Mother challenges five of the court’s nine jurisdictional
findings (those relating to her history of substance abuse and
domestic violence) but does not contest the remaining four
jurisdictional findings. Father does not appeal. Because the
jurisdictional findings regarding mother’s mental health status
and father’s substance abuse are unchallenged, our decision
would have no impact on the court’s ongoing jurisdiction over the
minor. Further, given mother’s lengthy history with the
Department of Children and Family Services (Department), the
jurisdictional findings she challenges here are unlikely to
prejudice her significantly in any future proceedings. We
therefore conclude that mother’s appeal does not present a
justiciable controversy and dismiss the appeal.




1All undesignated statutory references are to the Welfare and
Institutions Code.




                                  2
                      FACTUAL BACKGROUND

      Mother and father each have extensive histories with the
Department.2 They have two children together, the minor (now
approximately one year old) and A.B. (age 2). A.B. is also a
dependent of the juvenile court and has been placed in foster
care. Mother has three older children who were removed from her
care and with whom she failed to reunify: Two of those children
(ages 8 and 9) are in their father’s custody and one (age 5) is
under legal guardianship.
      Due to mother’s history, the Department was notified when
mother gave birth to the minor in April 2020. The Department
was not immediately concerned about the minor’s safety with
mother, however, because she had been in compliance with her
case plan in A.B.’s case and was on track to reunify with him in
July 2020. Ultimately, the Department filed a petition under
section 300, subdivisions (a), (b), and (j), detained the minor from
father, and ordered the minor placed in mother’s home. The court
set the matter for a hearing on adjudication and disposition in
late August 2020.
      On July 9, 2020, the Department filed an ex parte
application seeking to detain the minor from mother. A few days
earlier, mother, the minor, and A.B. had been observed outside a
Denny’s restaurant. A.B. was crying hysterically, the minor was
lying on the concrete, and mother was unresponsive to
questioning. The family had apparently been out in the sun for
approximately three hours. Mother was transported to the
hospital where she tested negative for drugs and alcohol. A.B.



2   Father is not a party to this appeal.




                                      3
was returned to her foster home and the minor was placed there
on an exigent basis. The court detained the minor from mother
and ordered monitored visitation as well as updates concerning
mother’s mental health status.
       The Department subsequently filed an amended petition
under section 300, adding specific allegations regarding mother’s
mental health status. The court dismissed the earlier petition
and accepted the amended petition.
       Prior to the hearing on adjudication and disposition, the
Department filed a report updating the court on mother’s
condition. Although mother had been released from the hospital
in mid-July after a seven-day stay, she was rehospitalized shortly
thereafter. The Department remained concerned about mother’s
mental health status and recommended that the court wait to
return the minor to mother’s custody until mother had undergone
a complete psychiatric evaluation and her condition stabilized. At
the time of the hearing, mother was still hospitalized and was the
subject of a temporary conservatorship.
       On August 28, 2020, the court conducted the adjudication
and disposition hearing. The court found the minor to be a person
described by section 300 and sustained the nine jurisdictional
allegations as pled in the amended petition. Specifically, the
court found jurisdiction under section 300, subdivision (a):
       “a-1 [¶] The Child[‘s] mother, … and the father, … have a
history of engaging in violent altercations. On a prior occasion,
the mother and father hit and slapped each other in the presence
of the child’s siblings [A.B.] and [G.J.]. On 6/28/19, the mother
was convicted of battery. On prior occasions, the mother failed to
comply with the criminal protective order and the father failed to
enforce the criminal protect[ive] order. The sibling [A.B.] is a




                                4
current Dependent of the Juvenile Court due to the violent
conduct of mother and father. The violent conduct by the father
and the mother endangers the child’s physical health and safety,
creates a detrimental home environment, and places the child at
risk of serious physical harm, damage and danger.”
       The court sustained four additional jurisdictional
allegations under section 300, subdivision (b):
       “b-1 [¶] The child[’s] mother, … and the father, … have a
history of engaging in violent altercations. On a prior occasion,
the mother and father hit and slapped each other in the presence
of the child’s siblings [A.B.] and [G.J.]. On 6/28/19, the mother
was convicted of battery. On prior occasions, the mother failed to
comply with the criminal protective order and the father failed to
enforce the criminal protect[ive] order. The sibling [A.B.] is a
current Dependent of the Juvenile Court due to the violent
conduct of mother and father. The violent conduct by the father
and the mother endangers the child’s physical health and safety,
creates a detrimental home environment, and places the child at
risk of serious physical harm, damage and danger.
       “b-2 [¶] The Child[’s] mother, … has a history of substance
[abuse] including marijuana which renders the mother incapable
of providing regular care for the child. The child’s half sibling,
[G.J.] was a prior dependent of the Juvenile Court and received
Permanent Placement services due to the mother’s substance
abuse. The child’s sibling [A.B.] is a current dependent of the
Juvenile Court due to the mother’s substance abuse. Said
substance abuse by the child’s mother endangers the child’s
physical health and safety and places the child at risk of serious
physical harm, damage and danger.




                                5
       “b-3 [¶] The child[’s] father, … has a history of substance
[abuse] and is a current abuser of marijuana, which renders the
father incapable of providing regular care for the child. On
01/09/20, 02/05/20, and 02/28/20 the father had positive toxicology
screenings for marijuana. The father is a registered controlled
substance offender. The father has a criminal history of
convictions including, possession of marijuana for sale,
transport/sell narcotics/controlled substance and possession of
narcotics controlled substance. The child is of such tender age
that the child requires constant care and supervision. The child’s
sibling [A.B.] is a current dependent of the Juvenile Court due to
the father’s substance abuse. Said substance abuse by the child’s
father endangers the child’s physical health and safety and
places the child at risk of serious physical harm, damage and
danger.
       “b-4 (AMENDED) [¶] The child[’s] mother, … has mental
and emotional problems including a diagnosis of Bi Polar
Disorder, auditory and visual hallucinations, paranoia[,]
depression, suicidal ideation and anxiety which renders the
mother incapable of providing the child with regular care and
supervision. On a prior occasion in 2013, and in 2020 the mother
was involuntarily hospitalized multiple times for the evaluation
and treatment of the mother’s psychiatric condition. The mother
failed to take the mother’s psychotropic medication as prescribed
and failed to participate in mental health treatment. Further, the
mother is demonstrating aggressive and volatile behavior. The
child’s half siblings, [H.S.] and [C.S.] are prior dependents of the
Juvenile Court due to the mother’s mental health problems. The
half sibling [G.J.] was a prior dependent of the Juvenile Court
and received Permanent Placement services due to the mother’s




                                 6
mental health problems. The child’s sibling [A.B.] is a current
dependent of the Juvenile Court due to the mother’s mental
health. Such mental and emotional problems on the part of the
mother endangers the child’s physical health and safety and
places the child at risk of serious physical harm, damage and
danger.”
      Finally, the court sustained four additional jurisdictional
allegations under section 300, subdivision (j), identical in
substance to the four allegations sustained under section 300,
subdivision (b).
      The court ordered the minor removed from mother and to
remain suitably placed with monitored visitation for mother and
father, and discretion to liberalize. As to mother, the court
ordered random drug testing for six months, mental health
counseling, medication compliance, individual counseling, and
continuation of mental health services.
      Mother timely appeals.

                         DISCUSSION

      Although mother appeals the court’s dispositional order,
she does not directly challenge any portion of that order. Mother
does not seek to alter the current custody arrangement, nor does
she contest the imposition of monitored visitation. Instead,
mother argues that the jurisdictional findings made by the court
related to her history of substance abuse and domestic violence
are unsupported by substantial evidence. We conclude mother’s
appeal does not present a justiciable issue.
1.    Justiciability
     It is a fundamental principle of appellate practice that an
appeal will not be entertained unless it presents a justiciable




                                7
issue. (In re I.A. (2011) 201 Cal.App.4th 1484, 1489–1490 (I.A.).)
“ ‘A judicial tribunal ordinarily may consider and determine only
an existing controversy, and not a moot question or abstract
proposition. ... [A]s a general rule it is not within the function of
the court to act upon or decide a moot question or speculative,
theoretical or abstract question or proposition, or a purely
academic question, or to give an advisory opinion on such a
question or proposition. ...’ ” (Wilson v. L.A. County Civil Service
Com. (1952) 112 Cal.App.2d 450, 452–453; I.A., at p. 1490.) An
important requirement for justiciability is the availability of
“effective” relief—that is, the prospect of a remedy that can have
a practical, tangible impact on the parties’ conduct or legal
status. This court must decide actual controversies by a judgment
which can be carried into effect, and not give opinions upon moot
questions or abstract propositions or declare principles or rules of
law which cannot affect the matter in issue in the case before us.
(Costa Serena Owners Coalition v. Costa Serena Architectural
Com. (2009) 175 Cal.App.4th 1175, 1205–1206; see also In re
Anna S. (2010) 180 Cal.App.4th 1489, 1498 [a case is moot when
it is “ ‘impossible for the appellate court to grant the appellant
effective relief’ ”]; Simi Corp. v. Garamendi (2003) 109
Cal.App.4th 1496, 1503 [“A case becomes moot when a court
ruling can have no practical impact or cannot provide the parties
with effective relief”].) When the court cannot grant effective
relief to the parties to an appeal, the appeal must be dismissed.
(Costa Serena, at p. 1206; I.A., at p. 1490.)
2.    Mother’s appeal does not present a justiciable issue.
       Mother contends the counts relating to domestic violence
(a-1, b-1, and j-1) and her prior substance abuse (b-2 and j-2) are




                                 8
not supported by substantial evidence. She does not challenge the
remaining four jurisdictional findings.
      “It is commonly said that the juvenile court takes
jurisdiction over children, not parents.” (I.A., supra, 201
Cal.App.4th at p. 1491.) And it is settled that if the court finds
one parent’s conduct has created circumstances triggering section
300, the court may assert jurisdiction over the child. (In re P.A.
(2007) 155 Cal.App.4th 1197, 1212; In re Alexis H. (2005) 132
Cal.App.4th 11, 16.) Here, because mother does not challenge the
jurisdictional findings involving father’s drug use (b-3, j-3) or her
mental health condition (b-4, j-4) those findings are final and
adequately support the court’s jurisdiction over the minor.
Accordingly, even if we were to conclude that the jurisdictional
findings challenged by mother are not supported by substantial
evidence, our decision would have no impact on the court’s
ongoing jurisdiction over the minor. In this circumstance, an
appellate court may decline to address the evidentiary support
for any remaining jurisdictional findings once a single finding has
been found to be supported by the evidence. (E.g., I.A., at p. 1495;
In re Alexis E. (2009) 171 Cal.App.4th 438, 451 [addressing
remaining findings only “[f]or [f]ather’s benefit”]; In re Joshua G.
(2005) 129 Cal.App.4th 189, 202 [when a jurisdictional allegation
involving one parent is found supported, it is “irrelevant”
whether remaining allegations are supported]; In re Shelley J.
(1998) 68 Cal.App.4th 322, 330 [declining to address remaining
allegations after one allegation found supported]; Randi R. v.
Superior Court (1998) 64 Cal.App.4th 67, 72 [same].)
      Nevertheless, mother asks this court to exercise its
jurisdiction to hear her appeal on the merits. “ ‘ “[W]e may …
exercise our discretion to reach the merits of a challenge to any




                                 9
jurisdictional finding when the finding may be prejudicial to the
appellant … .” ’ [Citation.]” (In re A.F. (2016) 3 Cal.App.5th 283,
289.) Mother insists that the jurisdictional findings regarding her
history of drug use and domestic violence would be prejudicial to
her in future dependency proceedings. We disagree. Our
consideration of those findings could not provide mother with any
effective relief because evidence of mother’s past drug use and
volatile behavior with domestic partners and others also forms
the basis of past juvenile dependency court rulings—rulings that
ultimately resulted in mother’s permanent loss of custody for
three of her children. Accordingly, we conclude that mother’s
appeal does not present a justiciable issue and must be
dismissed.

                         DISPOSITION

      The appeal is dismissed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                     LAVIN, J.
WE CONCUR:



      EDMON, P. J.


      EGERTON, J.




                                 10